DETAILED ACTION
This is responsive to the amendment filed 21 September 2022.
Claims 1-24 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.
Applicant argues:
However, there is no mention in Akinwale that a token is generated through parsing a prescription information. 
The Examiner respectfully disagrees. The Examiner respectfully disagrees. Akinwale explicitly discloses generating a token through parsing a prescription information (“parse the prescription information; in response to the parsing, tag a word included in the prescription information that satisfies a token category definition with a corresponding token”, [0006]).
Applicant further argues:
Additionally, there is no mention in Akinwale that the generated token is mapped to another token (a token SIG).  
The Examiner respectfully disagrees. Akinwale explicitly disclose that the generated token is mapped to another token (a token SIG) (“modify the prescription information by modifying the word tagged with the token according to a translation rule corresponding to the token”, [0006], see also “convert the parsed eRx information and/or the formulated directions to a short SIG format. This process includes converting the long SIG format into the short SIG format by matching portions of the long SIG format to corresponding words or phrases found in data dictionary 430, and replacing matched words or phrases accordingly to achieve the short SIG format”, [0075]).
Applicant also argues:
Further, there is no mention in Akinwale that the short SIG format is generated separate from the prescription information.
First, it is Akinwale’s final SIG which is mapped to Applicant’s prescription SIG code, second, Akinwale explicitly discloses generating the final SIG which is separate from the prescription information (“generate a final instruction wrapper including the modified prescription information”, [0006], see also Fig. 18, different and distinct (i.e. separate) items 1801 (electronic prescription) and 1803 (final SIG). Note that however the final SIG is generated it is separate from the prescription).
Applicant finally argues:
Furthermore, as is required by MPEP § 2142, the Office Action provides no articulated reason with rational underpinning, and Applicant cannot think of one, to support modifying Akinwale in view of the teachings of Navani or any other reference to result in a system including these requirements of claims 1, 9, and 17. In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR International Co. v. Teleflex Inc., 550 U.S. 538, 418, 82 USPQ2d 1385, 1396 (2007) (quoting Federal Circuit statement with approval).
However, the prior Office action provided a reason with rational underpinning to support the combination of the prior art (see duplicated rejection below).
	The arguments regarding Navani are not persuasive because they allege the reference does not teach limitations that the prior Office action did not map to Navani.
Therefore, all of Applicant’s arguments have been addressed and they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akinwale et al. (US PGPub 2017/0068798) in view of Navani et al. (US PGPub 2013/0085781).
Claim 1:
Akinwale discloses a method of auto-populating pharmacy SIG codes in a pharmacy system, the method comprising: 
receiving an electronic prescription including one or more fields of prescription information in natural language (“receive prescription information”, [0006], see also “a prescription (e.g., drug administration instructions, patient instructions; medication information, etc.)”, [0001]); 
parsing, by a processing device, the one or more fields of prescription information according to rule-based pattern matching model to generate one or more tokens (“parse the prescription information; in response to the parsing, tag a word included in the prescription information that satisfies a token category definition with a corresponding token”, [0006]); 
mapping, by the processing device, each of the one or more tokens from the parsed one or more fields of prescription information to a token SIG corresponding to each of the tokens using rule-based pattern matching model dictionaries (“modify the prescription information by modifying the word tagged with the token according to a translation rule corresponding to the token”, [0006], see also “convert the parsed eRx information and/or the formulated directions to a short SIG format. This process includes converting the long SIG format into the short SIG format by matching portions of the long SIG format to corresponding words or phrases found in data dictionary 430, and replacing matched words or phrases accordingly to achieve the short SIG format”, [0075]); 
generating, by the processing device, a prescription SIG code based on each of the token SIG; and autonomously auto-populating a document associated with the prescription information with the prescription SIG code (“generate a final instruction wrapper including the modified prescription information”, [0006], see also “a final SIG will be outputted that includes directions for patients as found in the original order prescription. The final SIG may then be transmitted to pharmacy computer 100 or medical facility computer 400 to be placed on a medication package”, [0077] and “Directions Populated” of Fig. 3C, step 324), wherein the prescription SIG code is separate from the electronic prescription (“generate a final instruction wrapper including the modified prescription information”, [0006], see also Fig. 18, different and distinct (i.e. separate) items 1801 (electronic prescription) and 1803 (final SIG). Note that however the final SIG is generated it is separate from the prescription).
Akinwale does not explicitly disclose that the auto-populated document is a graphical user interface.
In a similar system which may be used to generate and transmit prescriptions to pharmacies (“generating and transmitting prescriptions to pharmacies”, [0031]), Navani discloses auto-populating a graphical user interface with a generated prescription (“converts the unstructured data included in the input data window 310 to populate the attributes of the progress note document located in the progress note window 320”, [0049]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of auto-populating a GUI in Akinwale in order to present the prescription sig code to a medical professional for review. 
Claim 2:
Akinwale in view of Navani discloses the method of claim 1, further comprising: calculating, by the processing device, a confidence value of the prescription SIG code based on character coverage of the prescription, and outputting, by the processing device, the confidence value associated with the prescription SIG code (Akinwale, [0066]).
Claim 3:
Akinwale in view of Navani discloses the method of claim 2, wherein the confidence value indicates an action to be taken with the prescription SIG code by a healthcare professional (Akinwale, [0069], see also Fig. 3B, steps 310 and 311, note that if confidence threshold is below a level then manual processing is triggered, see also “a manual process to be completed by a person related to a prescription filling process”, [0001]).
Claim 5:
Akinwale in view of Navani discloses the method of claim 1, wherein the one or more fields of prescription information includes dosage, frequency, add-on, route, duration, verb, and medical conditions (Akinwale, [0048]).
Claims 9-11 and 13:
Akinwale in view of Navani discloses a non-transitory computer-readable medium storing instructions, wherein execution of the instructions by a processing device causes the processing device to implement a method  of auto-populating pharmacy SIG codes in a pharmacy system (Akinwale, [0045]), the method comprising the steps of process claims 1-3 and 13 as shown above.
Claim 17-19 and 21:
Akinwale in view of Navani discloses a system for auto-populating pharmacy SIG codes in a pharmacy system, the system comprising: a computer storage device storing rule-based pattern matching model; and a processing device programmed to execute the rule-based pattern matching model (Akinwale, [0045]) to perform the steps of process claims 1-3 and 13 as shown above.

Claims 6-8, 14-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Akinwale et al. (US PGPub 2017/0068798) in view of Navani et al. (US PGPub 2013/0085781) and Bandyopadhyay et al. (US PGPub 2013/0060793).
Claim 6:
Akinwale in view of Navani discloses the method of claim 1, but does not explicitly disclose wherein the rule-based pattern matching model is a regular expressions pattern matching model.
In a similar system extracting information from a medical document using a rule-based pattern matching model, Bandyopadhyay discloses wherein the rule-based pattern matching model is a regular expressions pattern matching model (“a regular expression based pattern matching extraction technique may be used for extracting information for a patient general information class (e.g., for information such as patient name, age, gender, etc.)”, [0033]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of parsing Akinwale’s fields of prescription information according a regular expressions pattern matching model because such models are standard in information extraction and parsing. 
Claim 7:
Akinwale in view of Navani and Bandyopadhyay discloses the method of claim 6, further comprising: training the regular expressions pattern matching model using a set of training data (Bandyopadhyay, [0160]).
Claim 8:
Akinwale in view of Navani discloses the method of claim 1, but does not explicitly discloses creating the dictionaries for each of the one or more fields of prescription information, and updating the dictionaries based on the prescription SIG code.
In a similar system extracting information from a medical document using dictionaries, Bandyopadhyay discloses creating the dictionaries for each of one or more fields of prescription information (“Find keywords associated with treatment/drugs contained in the training sentences and make a dictionary of keywords DictDrug”, [0137], see also [0128]), and updating the dictionaries based on documents containing information related to the fields of prescription (“Add more keywords in dictionary DictDrug found from analyzing other sets of documents containing treatment/drug related information”, [0138], see also [0129]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of creating the dictionaries for each of one or more fields of prescription information, and updating the dictionaries based on documents containing information related to the fields of prescription such as Akinwale’s prescription SIG code in order to improve the precision and recall of the system (see Bandyopadhyay, [0162]). 
Claims 14-16:
Akinwale in view of Navani and Bandyopadhyay discloses a non-transitory computer-readable medium storing instructions, wherein execution of the instructions by a processing device causes the processing device to implement a method  of auto-populating pharmacy SIG codes in a pharmacy system (Akinwale, [0045]), the method comprising the steps of process claims 6-8 as shown above.
Claim 22-24:
Akinwale in view of Navani discloses a system for auto-populating pharmacy SIG codes in a pharmacy system, the system comprising: a computer storage device storing rule-based pattern matching model; and a processing device programmed to execute the rule-based pattern matching model (Akinwale, [0045]) to perform the steps of process claims 6-8 as shown above.

Allowable Subject Matter
Claims 4, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein the claimed confidence value of the prescription SIG code based on character coverage of the prescription is calculated using the equation of claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657